Citation Nr: 1706249	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  05-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease, status post coronary artery bypass graft.  


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2009 the Board remanded the Veteran's claim to provide him with adequate notice and obtain all outstanding records.  Notice on substantiating his claim was provided, the requested records were obtained, and the claim returned to the Board.  In an October 2009 decision the Board denied entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the Court endorsed a Joint Motion for Remand and remanded the matter for further proceedings.  

In September 2011, the issue was remanded for additional development.  The additional development was completed and the case was returned to the Board for further adjudication.

In a January 5, 2017, correspondence, the Veteran indicated he revoked the prior representation of a private attorney.  Thus, the Veteran currently has no representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ last adjudicated the claim in April 2016.  In August 2016, the translation of Spanish-language documents was associated with the claims file.  These documents appeared not to have been considered by the AOJ.  In a January 2017 correspondence, the Veteran indicated he did not wish to waive AOJ review of the documents and he requested remand of the case back to the AOJ for review of the additional evidence.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the claims file, including the additional evidence since the last AOJ adjudication.  After completing the foregoing, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




